                                          Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 1 of 12




 I. (a) PLANTIFFS                                                                                                                                 DEFE~DA..."ffS
 Kennedy. Scott E.                                                                                                                             Barnett Outdoors. LLC, Plano Synergy Holdings,
                                                                                                                                               America. Inc

         (b) County of Residence ofhrst Listed Plamtiff                                Bucks County, PA                                           County of Reside.nee of rmt Listed Defendant                                  Pinellas County, FL
                                            (EXCEPT IN US PLAINTIFF CASES)                                                                                                              (IN US PLAINTIFF CASES ONLY)
                                                                                                                                                  NOTE          IN LAND CONDEMN A T!ON CASES, l:SE THE LOCATION Of
                                                                                                                                                                Tllli TRACT Of LAND INVOLVED


         ( C) Attorneys (Firm Name,            Address, and Telephone Nwnber)                                                                      Attorneys {If Knownj
 Leonard Hill. Jason Javie, Hill and Associates, 1700 Market Street, Suite                                                                     N/A
 3150, Philadelphia, Pennsylvania 19103 (215) 567-7600

 JI. BASIS OF J"CRJSDICTIO~ (Placean "X"tnOneBoxOn/y1                                                                                                                                                               TIES (Place an        "X" m One Box for Plamtiff
                                                                                                                                                                                                                                   and One Box for Defenda
cJ ;        lJ S Government                         0 3 Federal Ques!Jon                                                                                                                                                                          PTF
               Plamt>ff                                         (US Government Not a Party)



cJ 2        U S Government                                     1versity                                                                                                                                Incorporated and Pnncipal Place
               Defendant                                       {Indicate Citizenship of Parties m Item Ill)                                                                                               of Busmess In Another State

                                                                                                                                                                               n    3      0      3    foreign NallOn



                                                                                                                                                                                               BA."IKRUPTGY'                              ·OTHERSTATUTES
 n       ! IO Insurance                                                                                                              cJ 625 Drug Related Seizure                    cJ 422 Appeal 28 lJSC 158                     :::J 375 false Cla,ms Act
 cJ      120 Manne                   :'.'J 31 oAirplane                                                                                     of Property 2: USC 881  n 42 3 Withdrawal                                            n      376 Qm Tam O 1 USC
 :'.'J   ; 30 Mt'.ler Act            :'.'J 315 A1rplane Prod ct                                                                  (1 690 Other                                     28 USC l 57                                               3 729(a))
 :::J    l 40 Negot,able Instrument                Liab1hty                                                                                                       ' - - - - - - - - - - - ' cJ                                          400 State Reapportionment
  cl     I 50 Recovery of Overpaymentn 320 Assault, Libe &                                       annaceulical                                                     1-::.•P._R.,O,.._P,.E,,.,R,..TY..,._,Rl=G..,HT...,_S..__.,_.J cl      410 Antitrust
              & Enforcement of Judgment            Slander                                  Personal Injury                                                          cJ 820 Copyrights                                           cJ     4 30 Banks and Bankmg
  '1     I SI Med1care Act           cJ 330 Federal Lmp yers'                               Product Liability                                                        '.1 830 Patent                                             '.1     450 Commerce
  cl     I 52 Recovery of Defaulted                Ltab1lity                      cJ 368 Asbestos Personal                                                           cJ 8 35 Patent - Abbreviated                               :::J    460 Deportation
               Student Loans         cJ 340 Manne                                             InJury Product                                                                    New Drug Appbcat10n                             cJ      4 70 Racketeer Influenced and
              (Excludes Veterans)    :::J 345 Manne Produc                                    Ltabil,ty                                                              cJ 840 Trademark                                                        Corrupt Orgarnzanons
  '.J    I 5 3 Recovery of Overpayment             L1ab1bty                            PERSONAL PROPERTY 1-------=LAB="'O"-R=---'"'---+--•,;.,S,.,O,.,C                        ..IAL==EeaC,.U,.;ru.,_,_T._Y;:..__"---I :::J             480 Conslllller Credit
               of Veteran's Benefits n 3SO Motor Velncle                          cJ 370 Other Fraud                             cl 710 Fau Labor Standards          '.J 861 H!A (! 39Sff)                                      :::J    485 Telephone Consumer
  cl     160 Stockholders' Su,ts     cJ 355 Motor Vehicle                         cJ 371 Truth m Lending                                    Act                     cJ 862 Black Li:,ng (923)                                                Protection Act
  cJ     190 Other Contract                      Product Liab1bty                 cl 380 Other Persona:                          cJ 720 Labor/Management            8 86.3 DIWC/DIWW (405(g))                                   0       490 Cable/Sat TV
  cJ                                 '1 360 Other Personal
         195 Contract Product I .,ability                                                   Property Damage                                 Rela!Ions               '1 864 SSID Title XVI                                        '1     850 Secunt1es/Cornmod11les/
  0      ; 96 Franclllse                          lnJury                          :::J 385 Property Damage                       cJ 740 Railway I .abor Act         cJ 865 RSI (405(g))                                                      Exchange
                                     cJ 362 Personal lnJury-                                Product Llab,;ity                    cJ 751 Famtly and Medical                                                                      O       890 Other Statutory Aclions
                                                 Medical Malpraellce                                                                        Leave Act             1 - - - - - - - - - - - " - - - I cJ                                  891 Agncultural Acts
..__....:.REAL==P=-R:.:O=P=ER=TY-=----,.--·"...;CIVII=.:='-=Rl=G:.:HT=S=---+-'PRI==S-=Oc:.N.;.:Ea.:R=P-=Ec.::.TI.:..TI=O"'N""S'--4'1 790 Other Labor Lmgat10n     l---'FED=:a.ERAl=='""/ll':.:AX=-"S"'Uc:.IT'°'S"-"---18                893 Envuonmental Matters
  '1 210 Land Condemnation           cJ 440 Other C1vli Rights                          Habeas Corpus:                           cJ 791 Employee Retirement         cJ 870 Taxes (CS Plamllff                                   '.1     895 freedom of Informa!lon
 cJ 220 Forec,osure                  n 44 ! Voting                                :::J 46.3 Aben Detamee                                   Income Secunty Act                    or Defendant)                                               Act
  '.J 210RentLease&Eiectment         (J 442Employment                             cJ 5!0MotionstoVacate                                                             :::J 871 IRS ThudParty                                      :'.'J   896Arb1trat10n
 (l 240 Torts to Land                cl 443 Housmg/                                         Sentence                                                                             26 USC 7609                                    n       899 Adm,mstrauve Procedure
 :J 245 Tort Product I .,ability                 Accommodat10ns                   cJ 530 General                                                                                                                                             Act'ReVIew or Appeal of
 cJ 290 All Other Real Property      cl 445 Amer w/D1sab1ht1es , n 5 35 Death Penalty                                                      .IMMIGRATION                                                                                      Agency Dec1s10n
                                                 Employment                             Other·                                   cJ 462 Naiura;1zat1on Apphcat1on                                                               cJ      950 Constttullonahty of
                                     cJ 446 Amer w/D1sab1l!lles . cJ 540 Mandamus & Other                                        :::J 46.5 Other lmnugrallon                                                                                 State Statutes
                                                 Other                            :'.'J 550 Civil Rights                                   Acttons
                                     '1 448 f,ducatlon                            cJ 555 Pnson Condillon
                                                                                  0 560 C!Vll Detamee .
                                                                                            Conditions of
                                                                                            Confinement

                 GI.'.'/   (Place an "X" in One Box Only)
            0 ig!llal             CJ 2 Removed from                          i'.1 3      Remanded from                      '1 4 Remstated or                 '.1 5 Transferred from                   '.1 6 Mult1d1stnct                     Cl 8 Mult1chstnct
              oceedmg                  State Court                                       Appellate Court                             Reopened                          Another D1stnct                       L1t1gation -                          L1t1gat1on.
                                                                                                                                                                       (specify)                             Transfer                             Direct File
                                                        Ctte the C .S C1v1I Statute under wh1cb you are film$                                o not cite Jurisdictional statutes unless diversity,
                                                        28 U.S.C. Sections 1332(a)(1) and 1332 tc (1)
                                                        Bnef descnpt1on of cause
                                                        Action for injuries sustained while using defective product; Diversity action
           'ESTED IN  :"1 CHECK IF THIS IS A CLASS ACTION                                                                                DEMAND$
     COMPLAINT:            UNDER RL:LE 23, F.RCv P                                                                                          1,000,000 00
VIII. RELATED CASE(S)
                         (See mstroct,ons)
      lF A1''Y                             Jl:DGE                                                                                                                                       DOCKET Nl:MBFR




         RECEIPT#                           AMOUNT                                                                                                                 JUDGE                                         MAG JlJDCiE
                         Case 2:19-cv-04032-GAM
                                \               Document 1 Filed 09/04/19 Page 2 of 12
                                                              UNITED STATES DISTRICT cm:-RT
                                                         OR THE EASTERN DISTRICT OF PENNSYLVANIA                                        19
                                                                             DESIGNATION FORM
                                            Io prose p atntifJ to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plamttff                              1418 Arbutus Avenue, Langhorne, Pennsylvania 19047
                                 --- ------                                  -    --------------------
Address of Defendant                                  955 Live Oak Street, Tarpon Springs, Florida 34689
                                  -     -      - --                                                                                                      - -        -    -
Place of Accident, Incident or Transaction.                                              Bucks County, Pennsylvania


RELATED CASE, IF ANY:

Case Number                                                       Judge ..                                                     Date T ermmated.

C1v1J cases are deemed related when Yes ts answered to any of the followmg quest10ns.

       Is tlus case related to property mcluded m an earher numbered smt pendmg or withm one year                                 YesD                   NoD
       prev10usly termmated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor suit                            YesD                   NoD
       pend!llg or withm one year previously tennmated action m this court?

3.     Does tlus case 1molve the vahdity or mfnngement of a pa    !ready m smt or any earlier                                     YesO                   NoD
       numbered case pendmg or w1th!ll one year preVIously t mmate act10n of this court?

4      Is this case a second or successive habeas corpus, so 1al secunty ppeal, or pro se c1v1I rights                            YesD                   NoD
       case filed by the 5ame mdlVldual?

I certify that, to my knowledge, the withm case           D is                                                          g or with!ll one year previously termmated act10n m
this court except as noted above

DATE        09/04/2019                                                                                                                         PA 309840
                                                                                                                                           Attorney ID   #   (if apphcablej


CIVIL: (Place a v in one category only)

A.            Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases:

01            Inderr.mty Contract, Marme Contract, and All Other Contracts                        I     Insurance Contract and Other Contracts
0      2      FELA                                                                                2     Airplane Personal In1ury
03           Jones Act-Personal Iniury                                                                      ault, Defamation
0      4     Antitrust                                                                                      me Personal lnJury

§ ~-         Patent
             Labor-Management Relations
             C1v1l Rights
                                                                                                            or Vehicle Personal lnJury
                                                                                                            er Personal Injury (Please specify)
                                                                                                        B oducts Liability
0      8     Habeas Corpus                                                                               roducts Liability Asbestos

B
o
  io   11
             Secunties Act(s) Ca5es
             Social Secunty Review Cases
             All other Federal Question Cases
                                                                                                        All other D1vers1ty Cases
                                                                                                        (Please specify) _ _

             (Please specify)



                                                                             ARBITRATION CERTll1CATI0N
                                                   (The effect of this certification is to remove the case from eltgzbzlity for arbttration)

                                                   _ _      , counsel of record or pro se plamt1ff, do hereby certify

                          Local C1V1! Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this c1v1l action case
                         sum of $150,000 00 exclusive of mterest and costs

                                                                                                                                                  S£P - 4 2019
DATE        09/04/2019                                                                                                                         PA 309840
                                                                          Atto,                                                            Attorney ID   #   (if appltcable)

NOTE A tnal de novo will be a tnal by ;UT)' only ,f there has been compliance with I- RC P 38

Civ 609 1512018)
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 3 of 12
                         ....
            ~1111
            ~            .         INTHEUNITEDSTATESDISTRICTCOURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                CASE MANAGEMENT TRACK DESIGNATION FORM
£u,,i-             e..    -1(.enn.ed.'1                                     CML ACTION


~tYtdr Oo-hloo(6, L-L-c.                ;                            fl@          (i; 0 3 2
~\c\no Sl.it"\rn l+old,m.S tV\G:                               NO.
t\el\( la.Vt.       ~'Cit        C,.                   .              .
In acco!ance w1 the 1vil Justice pense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration- Cases required to be designated for arbitration nnder Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )

(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.


q - 11 - l 9                          "'1 A-6o N J f\V , ~           C.OTT ~.
Date                                      Attorney-at-law               Attorney for
2t5-5lt,J:-1boo                       2,IS- lfos--    2-r-2-L-f   0o.sovi@h, 1lju&t]ce. corYJ
Telephone                                 FAX Number                    E-Mail Address


(Civ. 660) 10/02




                                                                                        SEP - 4 2019
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 4 of 12




                           VNITED ST ATES DISTRICT COURT
                    :FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SCOTT E. KENNEDY
                                                                                CIVIL ACTION
        Plaintiff
                                                                   CASE NO.                    19              4032
                vs.

 BARNETT OUTDOORS, L.L.C.                                          *JURY TRIAL DEMANDED*
 PLANO SYNERGY HOLDINGS, INC.
 HEARTLAND AMERICA, INC.

        Defendants
                              - - -    - - -   - - -
                                                       .   - - -   -   -   -   - -   -   - -   -   -   -   -   - -- - -

                                CIVIL ACTIO~ COMPLAINT

       Plaintiff, Scott E. Kennedy (hereinafter referred to as ''Plaintiff' unless indicated

otherwise), by and through his undersigned attorneys, Hill and Associates, hereby complains as

follows against Defendants, Barnett Outdoors, L.L.C., Plano Synergy Holdings, Inc., and

Heartland America, Inc., as follows:



                                  JURISDICTION & VENUE

       1.      Jurisdiction in this Court is asserted under the provisions of 28 U.S.C. Sections

1332(a)(l) and 1332 (c)(l).

       2.      Venue is appropriately laid in this Court pursuant to 28 G.S.C. § 1391(b)(2) as a

substantial part of the events giving rise to these claims occurred in Bucks County, Pennsylvania

which is wholly within the boundaries of the Eastern District of Pennsylvania.



                                               PARTIES

       3.      Plaintiff reincorporates all preceding paragraphs.

                                                  1
         Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 5 of 12




        4.      Plaintiff, Scott E. Kennedy, is an adult individual and resident of the Eastern

District of Pennsylvania with an address at 1418 Arbutus Avenue, Langhorne, Bucks County,

Pennsylvania 19047.

        5.      Defendant, Barnett Outdoors, LLC ("Barnett"), is a limited liability corporation

with a principle place of business located at 955 Live Oak Street, Tarpon Springs, Florida, 34689.

        6.      Defendant, Plano Synergy Holdings, Inc. ("Plano Synergy") is a Delaware

corporation headquartered at 431 East South Street, Plano, Illinois, 60545.

        7.      Defendant, Heartland America, Inc. ("Heartland America"), is a corporation with a

principle place of business located at 8085 Century Boulevard, Chaska, Minnesota, 55318.

        8.      At all relevant times, Defendants Barnett and Plano Synergy were in the business

of designing, manufacturing, assembling and selling crossbows.

        9.      At all relevant times, Defendants Barnett and Plano Synergy intended for their

crossbows to reach consumers throughout the continental Cnited States.

        10.     In this regard, Defendants Barnett and Plano Synergy intended, desired and

expected that the crossbows in question would enter into the stream of commerce and ultimately

be sold to consumers in the Eastern District of Pennsylvania.

        11.    On information and belief, crossbows designed, manufactured, assembled and sold

by Defendants Barnett and Plano Synergy are sold in retail establishments located throughout the

Commonwealth of Pennsylvania.

        12.    Defendants Barnett and Plano Synergy reach customers in Pennsylvania through

their marketing, direct sales and/or sales effectuated via the assistance of third parties.

        13.    Defendant, Barnett maintains a website advising owners and potential owners of

their products of the legality of their bows in the Commonwealth of Pennsylvania.



                                                  2
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 6 of 12




        14.     At all relevant times, Defendant Heartland America operated a mail-order catalog

business selling, inter alia, hunting equipment and accessories, including crossbows.

        15.    At all relevant times, Defendant Heartland America was in the business of selling,

inter alia, hunting equipment and accessories, including crossbows manufactured by Defendants

Barnett and Plano Synergy.

        16.    Defendant Heartland America routinely caused catalogs advertising products -

including products manufactured by Defendants Barnett and Plano Synergy - to be delivered to

current and potential customers in Pennsylvania.

        17.    Defendant Heartland America routinely contracted with citizens of Pennsylvania to

arrange for the shipment and delivery of products manufactured by Defendants Barnett and Plano

Synergy into the Commonwealth of Pennsylvania.

        18.    In this personal injury action, the amount in controversy is in excess of $75,000.00

for the reasons further set forth below.



                                  FACTUAL BACKGRUCND

       19.     Plaintiff reincorporates all preceding paragraphs.

       20.     Defendants Barnett, Plano Synergy and Heartland America have decades of

experience in the design, manufacture, marketing, assembly, sale and shipment of crossbows

throughout the United States of America.

       21.     On or before October 9, 2012, Defendants Barnett and Plano Synergy sold or

otherwise placed one or more Barnett Quad 400 Crossbows (also "the product") into the stream of

commerce.

       22.     On or before October 9, 2012, Defendant Heartland America began to sell or



                                                3
           Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 7 of 12



facilitate the sale of Barnett Quad 400 Crossbows on behalf of or with the knowledge and

acquiescence of, Defendant Barnett.

       23.      Regardless of the actual relationship between Defendant I leartland America and

Defendants Barnett and Plano Synergy in this regard, Defendant Heartland America played an

integral role in arranging for the sale and delivery of Barnett Crossbows to consumers in

Pennsylvania.

       24.      On or about October 9, 2012, the Plaintiff contracted with Defendant Heartland

America to purcha<,e a Barnett Quad 400 Crossbow that was manufactured by Defendants Barnett

and Plano Synergy, bearing product no. 65504.

       25.      This contract benefited Defendant Heartland America and Defendants Barnett and

Plano Synergy financially.

       26.      After receiving payment, Defendant Heartland America sent or arranged for the

shipment of a Barnett Quad 400 Crossbow to the Plaintiffs residence in the Eastern District of

Pennsylvania.

       27.      Plaintiff Kennedy received the crossbow in the same condition and/or substantially

same condition as when it left the possession of Defendants Heartland America, Barnett and Plano

Synergy.

       28.      On or about October 31, 2017, Plaintiff, Scott E. Kennedy, was hunting his Barnett

Quad 400 Crossbow in Bucks County, Pennsylvania, within the Eastern District of Pennsylvania.

       29.      On that date, the bowstring snapped forward striking a portion of the Plaintiffs left

thumb, resulting in a partial traumatic transphalangeal amputation of the left thumb.

       30.      The injury required surgical attention, resulted in permanent scarring and/or

disfigurement as well as pain and suffering for which the Plaintiff seeks just compensation.



                                                  4
          Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 8 of 12




                COUNT 1: PRODUCTS LIABILITY-DEFECTIVE DESIGN
                 RESTATEMENT (SECOND) OF TORTS§ 402A (1965)
                          Scott E Kennedy v. All Defendants

         31.   The Plaintiff reincorporates all preceding paragraphs.

         32.   The Quad 400 Crossbow manufactured and sold by Defendants Barnett, Plano

Synergy and Heartland America to the Plaintiff was sold in a defective condition unreasonably

dangerous to users or consumers because the crossbow was not equipped with a finger/thumb

guard.

         33.   These inexpensive and readily available thumb guards were not included with the

product or as an option for the product at the time of Plaintiffs purchase.

         34.   The purpose of a finger or thumb guard is to physically prevent the shooter's thumb

or fingers from inadvertently rising into the path of the bowstring while he or she is using the

crossbow.

         35.   The absence of a finger or thumb guard is a design defect.

         36.   At the time of the sale, Defendants Barnett, Plano Synergy and Heartland America

were in the business of designing, manufacturing, assembling and selling crossbows including the

Quad 400.

         37.   Defendants Barnett, Plano Synergy and l leartland America knew or expected that

crossbows they sold would reach users without substantial change in condition.

         38.   The Barnett Quad 400 Crossbow did in fact reach the end user, viz., Plaintiff Scott

E. Kennedy without a substantial change in condition.

         39.   At the time of the manufacture and sale of the bow to the Plaintiff, Defendants

Barnett, Plano Synergy and Heartland America knew or should have known that amputations or

partial amputations were likely to occur and further that these injuries could be prevented by the



                                                 5
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 9 of 12



inclusion of a finger guard.

       40.     At the time of the manufacture and sale of the bow to the Plaintiff, Defendants

Barnett, Plano Synergy and Heartland America had the benefit of years of actual knowledge that

amputations or partial amputations caused by bowstrings were occurring but outrageously

continued to sell crossbows in a defective condition with evil motive and/or reckless indifference.

       41.     At the time of the manufacture and sale of the bow to the Plaintiff, Defendants

Barnett, Plano Synergy and I Ieartland America had actual knowledge that other manufacturers

were including finger or thumb guards in order to prevent these injuries.

       42.     Inclusion of finger or thumb guards was not prohibitively expensive, would not

have materially changed the product and would not have prevented the product's use for its

intended purpose.

       43.     While Defendants Barnett, Plano Synergy and Heartland America ultimately

decided to revise the design to include a finger or thumb guard on new models, these Defendants

continued to sell and push for the sale of the defective models to clear existing inventory.

       44.     The decision to design, manufacture, assemble, market and sell crossbows in this

defective condition irrespective of the known hazards was malicious, wanton, reckless disregard

for the safety of the intended end users thereby warranting imposition of punitive damages.

       45.     While using the bow in its defective condition on October 31, 2017, the Plaintiff

sustained serious and permanent injuries, viz. partial traumatic transphalangeal amputation of the

left thumb, requiring surgical intervention.

       46.     The design defect was the factual and legal cause of the injury.

       47.     At all relevant times, the Plaintiff was using the product for its intended purpose.

       48.     The Plaintiff likewise sustained severe pain and suffering, loss of feeling and loss



                                                 6
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 10 of 12




of dexterity which inhibited his ability to perform his customary and usual duties.

       49.      As a result of the design defect noted above, Plaintiff was forced to expend various

sums of money on medical and related expenses.

       50.      The Plaintiff likewise suffered permanent disfigurement notwithstanding timely

medical intervention.

       WHEREFORE, Plaintiff requests judgment against the Defendants for compensatory

damages, punitive damages, and pain and suffering in an amount in excess of $75,000.00.



                                   COUNT 2: NEGLIGENCE
                               Scott E. Kennedy v. All Defendants

       51.      Plaintiff reincorporates all preceding paragraphs.

       52.      At all relevant times, Defendants Barnett, Plano Synergy and Heartland America

were operating under a duty to exercise reasonable care in the design, manufacture and distribution

and sale of crossbows to the public.

       53.      The Defendants breached the above-referenced duty by:

                   a. Manufacturing, designing         and assembling an unreasonably
                      dangerous product;

                   b. Failing to equip the crossbow in question with the appropriate safety
                      device(s), to wit, a finger/thumb guard;

                   c. Selling an unreasonably dangerous product; and

                   d. Placing an unreasonably        dangerous product into the stream of
                      commerce

       54.      The Defendants' breach was outrageous, evidencing evil motive and/or reckless

indifference in light of knowledge of serious, permanent injuries previously sustained by users.

       55.      The product in question reached the Plaintiff here in the Eastern District of

Pennsylvania.

                                                 7
        Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 11 of 12



       56.     The Plaintiff received the product in the same condition or substantially the same

condition as when it left the control of the Defendants.

       57.     As a result of this breach, the Plaintiff, Scott E. Kennedy, suffered severe and

permanent injuries, viz. a partial traumatic transphalangeal amputation of the left thumb, while

using the negligently designed product as more fully described above.

       WHEREFORE, Plaintiff requests an award of compensatory and punitive damages in an

amount in excess of$75,000.00 for the continuing unlawful intrusion, temporal loss of value, costs

incurred and pain and suffering, all of which are the direct and proximate result of the Defendant's

tortious conduct.

                                              Respec~lU:   r::tted,
                                              HILL ANd-1 f          ~~ES

                                              By:           A[!!/
                                                    ---------------
                                                     LEON ARD K. HILL
                                                     JASO~ JAVIE
                                                     1700 Market Street
                                                     Suite 3150
                                                     Philadelphia, Pennsylvania 19103
                                                     (215) 567-7600
                                                     (215) 405-2724 (fax)
                                                     leonard@,hilliustice.com
                                                     iason(t4hilliustice.com
                                                     Attorneys for the Plaintiff

Dated: September 4, 2019




                                                 8
     Case 2:19-cv-04032-GAM Document 1 Filed 09/04/19 Page 12 of 12



                                     VERIFICATION


The undersigned states that he/she is the plaintiff herein and verifies that the statements

made in the foregoing Complaint-Civil Action is true and correct to the best of his/her

knowledge, information and belief; and that this statement is made subject to the

penalties of 18 Pa. C.S. 4904 relating to unsworn falsification to authorities.




                                       Print




                         -
